Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 12/21/2020.
Claims 1 and 3-12 are pending for this examination.
Claim 1 was amended.
Claim 2 was cancelled.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for getting status information from hardware or from a hardware thread, however, the prior art does not fairly teach or suggest, individually or in combination, a method for retrieving a status for a slave hardware thread in an interconnected integrated processor block system wherein a status request is used by a master hardware thread, sent to an inbox, to trigger a determination of the slave hardware thread status without interrupting processing of the slave hardware thread by reading and analyzing the status register for status information that includes a performance counter for the slave hardware thread as claimed.  Examiner finds the usage of status logic to analyze status information stored in the status register that includes a performance counter of a slave hardware to be sufficiently different from other prior arts in the same field of endeavor.  Applicant argues these limitations on Pages .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kommula et al. (US 9,806,895) teaches a multicast stream system that utilizes status tables to determine whether to reroute a stream or not, wherein a hardware thread monitors the status of incoming multicast streams with a master microprocessor generating forwarding information and slave microprocessors executing the forwarding of multicast streams.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183